Case 1:20-cv-03085-RM-MEH Document 1-2 Filed 10/14/20 USDC Colorado Page 1 of 9




         EXHIBIT 2
    AMENDED COMPLAINT
   AND CIVIL COVER SHEET
Case 1:20-cv-03085-RM-MEH Document 1-2 Filed 10/14/20 USDC Colorado Page 2 of 9




    DISTRICT COURT, DENVER COUNTY, COLORADO
    Address:   1437 Bannock Street, Room 256 DATE FILED: September 16, 2020 8:19 AM
               Denver, CO 80202              FILING ID: 26EB04A248D1A
                                             CASE NUMBER: 2020CV33145
    Telephone: (720) 865-8613

    Plaintiff:       AARON LINK,

    v.

    Defendants: DURATEC, LLC, D/B/A NATIONAL
                    VINYL PRODUCTS and ROBERT
                    BOTT.                                            COURT USE ONLY
    Attorneys for Plaintiff:
    Name(s):           Carl A. Zielinski, Esq., #49112
                       David E. McDivitt, Esq. #38286
    Firm:              McDivitt Law Firm, PC                   Case Number:
                                                               2020CV033145
    Address:            19 E Cimarron Street, Colorado
                        Springs, CO 80903
    Phone Number:       719.471.3700                           Div: 269         Ctrm: 269
    Fax Number:         719.471.9782
    E-Mail Address:     litigation@mcdivittlaw.com

     DISTRICT COURT CIVIL (CV) CASE COVER SHEET FOR INITIAL PLEADING OF
     COMPLAINT, COUNTERCLAIM, CROSS-CLAIM OR THIRD-PARTY COMPLAINT


   1. This cover sheet shall be filed with the initial pleading of a complaint, counterclaim,
      cross-claim or third-party complaint in every district court civil (CV) case. It shall not
      be filed in Domestic Relations (DR), Probate (PR), Water (CW), Juvenile (JA, JR, JD,
      JV), or Mental Health (MH) cases. Failure to file this cover sheet is not a jurisdictional
      defect in the pleading but may result in a clerk’s show cause order requiring its filing.

   2. Simplified Procedure under C.R.C.P. 16.1 applies to this case unless (check one box
      below if this party asserts that C.R.C.P. 16.1 does not apply):

         ☐ This is a class action, forcible entry and detainer, Rule 106, Rule 120, or other
           similar expedited proceeding, or

         ☒ This party is seeking a monetary judgment against another party for more than
           $100,000.00, including any penalties or punitive damages, but excluding attorney
           fees, interest and costs, as supported by the following certification:



JDF 601SC R09-18 DISTRICT COURT CIVIL (CV) CASE COVER SHEET                                 Page 1 of 2
Case 1:20-cv-03085-RM-MEH Document 1-2 Filed 10/14/20 USDC Colorado Page 3 of 9



              By my signature below and in compliance with C.R.C.P. 11, based upon
              information reasonably available to me at this time, I certify that the value of
              this party’s claims against one of the other parties is reasonably believed to
              exceed $100,000.”

   Or

        ☐ Another party has previously filed a cover sheet stating that C.R.C.P. 16.1 does
          not apply to this case.

   3. ☐ This party makes a Jury Demand at this time and pays the requisite fee. See
      C.R.C.P. 38. (Checking this box is optional.)


                                        McDivitt Law Firm, PC




    Date: September 15, 2020
                                        Carl A. Zielinski, Esq., #49112
                                        Attorneys for Plaintiff


   NOTICE
   This cover sheet must be served on all other parties along with the initial pleading of a
   complaint, counterclaim, cross-claim, or third-party complaint.




JDF 601SC R09-18 DISTRICT COURT CIVIL (CV) CASE COVER SHEET                              Page 2 of 2
Case 1:20-cv-03085-RM-MEH Document 1-2 Filed 10/14/20 USDC Colorado Page 4 of 9



   DISTRICT COURT, CITY AND COUNTY
   OF DENVER, COLORADO
   Address:   1437 Bannock Street,
              Denver, CO 80202                             DATE FILED: September 16, 2020 8:19 AM
   Telephone: (720) 865-8301                               FILING ID: 26EB04A248D1A
                                                           CASE NUMBER: 2020CV33145
   PLAINTIFFS: AARON LINK

   v.

   DEFENDANTS: DURATEC, LLC, D/B/A
   NATIONAL VINYL PRODUCTS, and ROBERT
   BOTT                                                                          COURT USE ONLY
   Attorneys for The Plaintiff
   Name(s):                 Carl A. Zielinski, #49112
                            David McDivitt, #38286
   Firm:                    MCDIVITT LAW FIRM, P.C.                         Case Number:
                            19 East Cimarron Street
   Address:                 Colorado Springs, CO 80903
   Phone Number:            (719) 471-3700                                  Div/Ctrm:
   Fax Number:              (719) 471-9782
   E-Mail Address:          litigation@mcdivittlaw.com

                          AMENDED CIVIL COMPLAINT AND JURY DEMAND



          COMES NOW the Plaintiff, Aaron Link, (hereinafter “Plaintiff”), by and through his
  attorneys, MCDIVITT LAW FIRM, P.C., for his Complaint and Jury Demand against Defendant
  Duratec, LLC (hereinafter “Defendant Duratec” and/or “Duratec”) and Defendant Robert Bott
  (hereinafter “Defendant Bott” or “Bott”), hereinafter referred to collectively as “Defendants,”
  states and hereby alleges as follows:


                                     GENERAL ALLEGATIONS

        1. Plaintiff is a resident of Colorado, with an address of 1441 Wynkoop Drive, Colorado
           Springs, CO 80909.

        2. Upon information and belief, Plaintiff alleges that Defendant Duratec is a Utah
           corporation doing business as National Vinyl Products who, at all relevant times stated
           herein, is not registered as a foreign Colorado corporation with the Secretary of State of
           Colorado.

        3. Upon information and belief, Plaintiff alleges that Defendant Bott is a resident of Utah,
           with a last known address of 307 S. Main, Levan UT, 84639.
Case 1:20-cv-03085-RM-MEH Document 1-2 Filed 10/14/20 USDC Colorado Page 5 of 9




     4. All the incidents giving rise to Plaintiffs claim, known or unknown, occurred within the
        County of El Paso, State of Colorado.

     5. Upon information and belief, Plaintiff alleges that Defendant Duratec is a non-resident of
        Colorado and, thus, pursuant to Colorado Rules of Civil Procedure (C.R.C.P.) 98(c)(1),
        venue is proper in Denver County.

     6. Upon information and belief, Plaintiff alleges that Defendant Duratec’s registered agent
        for process is likely located in Denver County.

                                    FACTUAL ALLEGATIONS

     7. On December 13, 2018 at approximately 3:37 p.m., Plaintiff was lawfully operating a
        2010 Dodge Charger, bearing Colorado license plate 682OHL. At this time, Plaintiff was
        driving northbound Interstate 25 at or near the exit to Fontanero Street in the City of
        Colorado Springs, County of El Paso, State of Colorado.

     8. At that same date and time, Defendant Bott was operating a 2006 Freightliner tractor
        trailer bearing Utah license plate A536308 on northbound Interstate 25.

     9. Upon information and belief, Plaintiff alleges that Defendant Bott was, and is, an
        employee of Defendant Duratec, and was, at all times relevant herein, operating the 2006
        Freightliner tractor trailer in the scope of his employment with Defendant Duratec.

     10. For reasons unknown to Plaintiff, Defendant Bott failed to slow for traffic, causing his
         tractor trailer to collide with the rear of the vehicle in front of him.

     11. As a result thereof, the trailer of Defendant Bott’s vehicle drifted right, striking the
         driver’s side of Plaintiff’s vehicle.

     12. In committing the aforementioned actions and/or omissions, Defendant was driving
         aggressively, failed to maintain a safe following distance, and otherwise failed to operate
         his vehicle in a safe and prudent manner.

     13. In committing the aforementioned actions and/or omissions, Defendant was negligent.

     14. As a direct and proximate result of the negligence of Defendant Bott, Plaintiff suffered
         bodily injuries to his entire person including, but not limited to, his teeth, neck, back,
         shoulders, and left knee.

     15. As a further direct and proximate result of the negligence of Defendant Bott, Plaintiff has
         incurred bills for health care and treatment, the reasonable value of which is in excess of
         approximately $103,294.25 and may incur additional such expenses in the future.
Case 1:20-cv-03085-RM-MEH Document 1-2 Filed 10/14/20 USDC Colorado Page 6 of 9




     16. As a further direct and proximate result of the negligence of Defendant, Plaintiff has been
         caused to suffer in the past, and will suffer in the future, economic and non-economic
         injuries and losses including, but not limited to, physical pain and suffering, loss of the
         enjoyment of life, loss of the capacity to perform household work, lost future earning
         capacity, missed wages, permanent physical impairment, and inconvenience.

     17. Under the doctrine of respondeat superior, Defendant Duratec is liable for the injuries
         and damages negligently caused by Defendant Bott while Defendant Bott was acting
         within the course and scope of his employment for Defendant Duratec.

                                   FIRST CLAIM FOR RELIEF
                                            Negligence
                                      (As to Defendant Bott)

     18. The Plaintiff incorporates by reference allegations 1 through 17 above as though fully set
         forth herein.

     19. At said time and date, Defendant Bott was driving negligently in driving aggressively,
         failing to maintain a safe following distance, and otherwise failing to operate his vehicle
         in a safe and prudent manner. This caused the trailer of Defendant Bott’s vehicle to strike
         Plaintiff’s vehicle on the driver’s side.

     20. At all times relevant herein, Defendant Bott had a duty to operate his vehicle with
         reasonable care as to not pose an unreasonable risk of harm to others, including Plaintiff.

     21. In committing the aforementioned actions, Defendant Bott was careless, reckless and
         negligent. In failing to operate his vehicle with reasonable care, Defendant Bott breached
         his duty not to pose an unreasonable risk of harm to others, including Plaintiff, while
         operating his motor vehicle.

     22. As a direct and proximate cause result of Defendant Bott’s negligent, careless and
         reckless actions, Plaintiff has incurred substantial bills for health care and treatment, the
         reasonable value of which is in excess of $103,294.25 and may incur additional such
         expenses in the future.

     23. As a direct and proximate cause result of Defendant Bott’s negligent, careless and
         reckless actions, Plaintiff has been caused to suffer past and future economic and non-
         economic damages including, but not limited to, physical pain and suffering, loss of the
         enjoyment of life, lost wages, lost earning capacity, loss of capacity to perform household
         work, inconvenience, and permanent impairment and disability.

         WHEREFORE Plaintiff prays for relief as set forth at the end of this Complaint.
Case 1:20-cv-03085-RM-MEH Document 1-2 Filed 10/14/20 USDC Colorado Page 7 of 9




                                SECOND CLAIM FOR RELIEF
                               Negligence Per Se: Careless Driving
                                      (As to Defendant Bott)

     24. The Plaintiff incorporates by reference allegations 1 through 23 above as though fully set
         forth herein.

     25. At all times relevant herein, Colorado Revised Statute § 42-4-1402 (Careless Driving)
         was in full force and effect.

     26. In committing the aforementioned actions, Defendant Bott violated the provisions of
         Colorado Revised Statute § 42-4-1402 (Reckless Driving)

     27. Colorado Revised Statute § 42-4-1402 (Careless Driving) was designed to protect drivers
         and passengers from the dangers associated with careless actions by drivers. Plaintiff is
         among the class of persons the statute is intended to protect, and the harm Plaintiff
         continues to suffer is the type against which the statute is intended to protect.

     28. Defendant Bott’s statutory violations directly and proximately caused Plaintiff’s damages
         and injuries enumerated herein.

         WHEREFORE Plaintiff prays for relief as set forth at the end of this Complaint.

                                THIRD CLAIM FOR RELEIF
                             Negligence Per Se: Statutory Violations
                                     (As to Defendant Bott)

     29. The Plaintiff incorporates by reference allegations 1 through 28 above as though fully set
         forth herein.

     30. At all times relevant herein, 49 C.F.R. §§ 350 to 399 were in full force and effect.

     31. Defendant Bott violated state and federal statutes and regulations, including, but not
         limited to, 49 C.F.R. §§ 350 to 399.

     32. Defendant Bott’s statutory violations directly and proximately caused Plaintiff’s damages
         and injuries enumerated herein.

        WHEREFORE Plaintiff prays for relief as set forth at the end of this Complaint.

                                FOURTH CLAIM FOR RELEIF
                                      Vicarious Liability
                                   (As to Defendant Duratec)
Case 1:20-cv-03085-RM-MEH Document 1-2 Filed 10/14/20 USDC Colorado Page 8 of 9




     33. The Plaintiff incorporates by reference allegations 1 through 32 above as though fully set
         forth herein.

     34. Upon information and belief, Plaintiff alleges that Defendant Bott was, and is, an
         employee, agent, servant, or independent contractor of Defendant Duratec.

     35. Upon information and belief, Plaintiff alleges that Defendant Bott, at all times relevant
         herein, was operating the 2006 Freightliner tractor trailer in the scope of his employment
         with Defendant Duratec at the time the subject accident occurred.

     36. Under the doctrine of respondeat superior, Defendant Duratec is vicariously liable for the
         injuries and damages, as enumerated herein, which were negligently caused by Defendant
         Bott while Defendant Bott was acting within the course and scope of his employment for
         Defendant Duratec.

         WHEREFORE Plaintiff prays for relief as set forth at the end of this Complaint.

                                   FIFTH CLAIM FOR RELEIF
                                   Negligent Hiring and Retention
                                     (As to Defendant Duratec)

     37. The Plaintiff incorporates by reference allegations 1 through 36 above as though fully set
         forth herein.

     38. Defendant Duratec had a duty to act reasonably in the hiring, supervision and retention of
         Defendant Bott, and to promulgate and enforce rules and regulations to ensure its drivers
         and vehicles were reasonably safe.

     39. Defendant Duratec failed in the abovementioned duties and was, thus, negligent in the
         hiring, supervision, and retention of Defendant Bott, as well as in their and to
         promulgation and enforcement of rules and regulations which ensure its drivers and
         vehicles were reasonably safe.

     40. Defendant Duratec’s negligence in this regard was a direct and proximate cause of
         Plaintiff’s injuries and damages, as enumerated herein.

         WHEREFORE Plaintiff prays for relief as set forth at the end of this Complaint.

                                 SIXTH CLAIM FOR RELEIF
                             Negligence Per Se: Statutory Violations
                                    (As to Defendant Duratec)

     41. The Plaintiff incorporates by reference allegations 1 through 40 above as though fully set
         forth herein.
Case 1:20-cv-03085-RM-MEH Document 1-2 Filed 10/14/20 USDC Colorado Page 9 of 9




     42. At all times relevant herein, 49 C.F.R. §§ 350 to 399 were in full force and effect.

     43. Defendant Duratec violated, and encouraged Defendant Bott to violate, state and federal
         statutes and regulations, including, but not limited to 49 C.F.R. §§ 350 to 399.

     44. Defendant Duratec’s statutory violations directly and proximately caused Plaintiff’s
         damages and injuries, as enumerated herein.


                                           JURY DEMAND

         The Plaintiff request trial to a jury of six (6) persons on all issues so triable.


          WHEREFORE, Plaintiff requests that judgment be entered against the Defendants, and
  each of them, for all reasonable compensatory damages allowed by law, costs, expert witness
  fees, interest as provided by law from the date this action accrued, interest as provided by law,
  calculated at a compound rate, from the date of filing the original complaint, and such other and
  further relief as the Court deems proper.

         Respectfully submitted, this 15th day of September, 2020.

                                           MCDIVITT LAW FIRM, P.C.


                                                               /S/ Carl Zielinski
                                           Original signature on file pursuant to C.R.C.P. 121 § 1-
                                           26

                                           Carl Zielinski, #49112

  Plaintiff’s address:
  1441 Wynkoop Drive,
  Colorado Springs, CO
  80909
